UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2152


JOHN B. KIMBLE,

                  Plaintiff – Appellant,

          v.

M.D. RAJESH K. RAJPAL; SEE CLEARLY VISION LLC,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:11-cv-01457-RWT)


Submitted:   January 28, 2013               Decided:   February 28, 2013


Before DUNCAN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John B. Kimble, Appellant Pro         Se.     Thomas Clyde Marriner,
COWDREY,   THOMPSON & KARSTEN,        PA,     Easton,  Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John     B.    Kimble       appeals         the     district    court’s    orders

dismissing his civil action without prejudice for failure to

comply     with    the         requirements            of     Maryland’s      Health       Care

Malpractice Claims Act (“HCMCA”), Md. Code Ann., Cts. & Jud.

Proc.     §§ 3-2A-01           to     3-2A-10           (West     2012),      and     denying

reconsideration.

            On appeal, Kimble repeats his argument, first raised

in his motion for reconsideration, that the HCMCA violates the

Fourteenth Amendment Equal Protection Clause.                              Insofar as this

argument was properly raised below, we conclude the district

court    committed    no       error        in   rejecting       it.       Kimble   does    not

invoke a suspect classification nor claim that the HCMCA burdens

a fundamental right; thus, rational basis scrutiny applies.                                See

Nordlinger v. Hahn, 505 U.S. 1, 10 (1992).                          The Court of Appeals

of Maryland has concluded that the HCMCA does not violate the

Fourteenth    Amendment             right    to       equal   protection      under    either

rational     basis        or    intermediate                scrutiny.        See    Attorney

General v. Johnson, 385 A.2d 57, 76-81 (Md. 1978), overruled on

other grounds by Newell v. Richards, 594 A.2d 1152 (Md. 1991).

We find Johnson’s analysis persuasive here.

            Turning to Kimble’s remaining arguments that the HCMCA

does not apply to his case and that the action should not have

been dismissed for failure to comply with HCMCA requirements, we

                                                  2
have   reviewed   the   record     and   find    no   reversible     error.

Accordingly,   although   we     grant   leave   to   proceed   in    forma

pauperis, we affirm substantially for the reasons stated by the

district court.   Kimble v. Rajpal, No. 8:11-cv-01457-RWT (D. Md.

Aug. 8 & Aug. 28, 2012); see Lewis v. Waletzky, 31 A.3d 123,

125, 129-30, 135 (Md. 2011).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   AFFIRMED




                                    3